DETAILED ACTION
	Applicant’s amendment and remarks filed September 6, 2022 are acknowledged and entered.  Claims 1-6, 9-12, 14-20 and new claim 21 are under examination with regard to the elected species b (sequence that promotes VLP formation) and SEQ ID NO: 2630.  Claims 22-29 are withdrawn from consideration being directed to newly presented species.  Since Applicant has received an action on the merits for the originally elected species, claims 22-29 are withdrawn from consideration as being directed to non-elected species.

Claims Summary
	Claim 1 and its various dependent embodiments are directed to an artificial nucleic acid comprising:
At least one coding region encoding at least one polypeptide comprising a flavivirus prM, M, or a modified version thereof, and a flavivirus E protein comprising a heterologous stem, wherein the flavivirus is YFV or DENV.  The order from N-terminus to C-terminus is prM or M, then E (claim 2).  The polypeptide further comprises a flavivirus NS protein or C protein, or a modified version thereof (claim 3).  The polypeptide comprises at least one signal sequence, or a modified version thereof, of a secretory protein or a membrane protein, or a modified version thereof (claim 5), wherein the signal sequence is from JEV, YFV or DENV (claim 17).  The polypeptide comprises at least one amino acid sequence that promotes VLP formation (claim 6), specifically HBV core antigen (claim 18).  The modified YFV E or modified DENV E protein comprises at least one mutation that stabilizes the monomeric or dimeric conformation (claim 10).  
A UTR comprising at least one heterologous UTR element.
The artificial nucleic acid further comprises a heterologous nucleic acid sequence (claim 4).  The artificial nucleic acid is an mRNA which comprises a histone stem-loop, a 3’-UTR element, a 5’-UTR element, a poly(A) sequence, and/or a poly(C) sequence (claim 11).  The coding region of the nucleic acid comprises a nucleic acid sequence at least 95% identical to SEQ ID NO: 2630 (claims 12, 19 and 20).  Also claimed is an immunogenic composition comprising the artificial nucleic acid, complexed or associated with a cationic or polycationic compound and/or polymeric carrier, wherein the composition optionally further comprises a pharmaceutically acceptable carrier and/or adjuvant (claim 14).  Another embodiment is a kit comprising the artificial nucleic acid, optionally with a liquid vehicle for solubilizing, optionally technical instructions providing information on administration and dosage of the components (claim 15).  Also claimed is a method for treating or preventing a flavivirus infection comprising administering the artificial nucleic acid to a patient in need thereof (claim 16).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9-11, 14-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims encompass modified versions of proteins.  The specification does not offer a definitive explanation of what is encompassed by “modified version”.  It is not clear what the resulting structures would be as they pertain to changes that have been made, the scope of the types of changes, the number of changes, and core structures left intact.  One cannot determine the metes and bounds of the claims.
Please note that claims 19 and 20 are not included in this rejection because the coding region is clearly defined by a nucleic acid sequence (i.e., SEQ ID NO: 2630, or a sequence at least 95% identical thereto).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends from claim 1.  Claim 1 recites the presence of heterologous sequences.  Claim 4 is directed to an embodiment wherein the nucleic further comprises a heterologous nucleic acid sequence.  It appears that this is residual claim language that does not reflect the amendment to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-12 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The claims recite a new limitation, “a heterologous stem”.  The specification discloses heterologous elements throughout the disclosure, however, with regard to “stem”, the only references are to flavivirus stem regions, and more specifically, the JEV stem region, amino acids 400-500 (see paragraph [0075] and [0174]).  There is inadequate support in the specification, the drawings, the claims as originally filed, etc., for a generic “heterologous stem”.  Amendment of the claims to recite “a heterologous flavivirus stem region” would overcome this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 11, 14-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thess et al. (WO 2013/120499, cited in the IDS filed 4/8/2022, “Thess”) in view of Hsieh et al. (Virology, 2008, 374:338-350, of record in the IDS filed 9/2/2022, “Hsieh”).  The claims are summarized above and correlated with the teachings of the prior art in bold font below.
Thess discloses a nucleic acid sequence, mRNA, comprising a coding region for a pathogenic antigen/fragment, at least one histone stem-loop and a poly(a) sequence, or a polyadenylation signal for increasing the expression of an encoded pathogenic antigen (see abstract, page 8, lines 24-31, and page 10, line 19) (claims 5 and 11).  Pathogenic antigens/fragments are from DENV and YFV, proteins C, prM, M, E, NS proteins (see page 35, lines 25-29, and page 54, lines 28-30) (claims 1 and 3).  A stabilizing sequence for mRNA, such as the 3’ UTR sequence of the alpha globin gene (which would be understood as heterologous to the other nucleic acid in the construct), either alone or in combination with other stabilizing sequences is disclosed, wherein the 3’ UTR is located 3’ of the coding region for the pathogenic antigen/fragment (see page 63, first full paragraph) (claims 1 and 4).  The nucleic acid sequence is complexed with a cationic or polycationic compound (see page 70, lines 17-20) (claim 14).  Also disclosed are pharmaceutical compositions comprising pharmaceutically acceptable carriers, adjuvants, etc. (see page 73, line 29 through page 74, line 1) (claim 14) as well as kits (see pages 81-82, bridging paragraph) (claim 15).  Administration to subjects is disclosed for treatment/prevention of a flavivirus infection (see pages 79-81) (claim 16).  
Claim 6 is directed to an embodiment wherein at least one of the encoded polypeptides is involved in VLP formation.  Thess does not comment on this feature, however, it is known, evidenced by Thess, that prM/M and E proteins are capable of forming VLPs (see Thess, page 41, Table 1) (claim 6).  Further, it would have been obvious to have included a stem-anchor region of JEV in Thess’ prM/E construct (claims 1 and 21).  One would have been motivated to increase VLP formation since VLPs more closely resemble virions and are constructs for vaccine candidates (see Hsieh, page 339, left column, last paragraph).  One would have had a reasonable expectation of success in view of Hsieh’s teaching that the addition of the stem-anchor region of JEV to a DENV-2 prM/E construct increased VLP formation (see abstract).  Further, regarding claim 17, directed to a signal sequence from JEV, Hsieh’s construct includes a JEV signal sequence (see page 327, “Plasmid constructs”).  It would have been obvious to have included the JEV signal sequence in Thess’ construct with a reasonable expectation of success.  Thess does not name particular signal sequences, with the exception of polyadenylation signal sequences, however, one would have been motivated to use the JEV signal sequence in Thess’ flavivirus construct since it is derived from a flavivirus and would be expected to be compatible.  
Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thess et al. (WO 2013/120499, cited in the IDS filed 4/8/2022, “Thess”) in view of Hsieh et al. (Virology, 2008, 374:338-350, of record in the IDS filed 9/2/2022, “Hsieh”) as applied to claim 1 above, and further in view of Shang et al. (Appl. Microbiol. Biotechnol., 2012, 94:39-46, “Shang”).  Claim 2 is directed to an embodiment wherein the order of the coding sequences in the nucleic acid construct is specified as prM/M then E.  
The teachings of Thess are outlined above.  Thess discloses prM/M and E, but does not explicitly state what order in the construct.  It would have been obvious to have arranged the order as prM/M then E, motivated by the fact that it is arranged as prM/M then E in the wildtype genome, as seen in Shang (see page 40, “Assembly and maturation of DENV”), with a reasonable expectation of success for generating prM/M and E.  Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thess et al. (WO 2013/120499, cited in the IDS filed 4/8/2022, “Thess”) in view of Hsieh et al. (Virology, 2008, 374:338-350, of record in the IDS filed 9/2/2022, “Hsieh”) as applied to claim 1 above, and further in view of Galarza et al. (WO 2016/210127, “Galarza”).  Claim 9 is directed to an embodiment wherein the modified YFV or DENV protein has at least one mutated furin cleavage site.
The teachings of Thess are outlined above.  Thess does not teach or suggest the introduction of at least one mutated furin cleavage site into the prM or E proteins.  However, it would have been obvious to have introduced such a mutation with a reasonable expectation of success.  One would have been motivated by Galarza, which discloses the production of flavivirus (e.g., YFV and DENV, among others (see paragraph [0015])) having a mutation of the furin cleavage site between prM and M to enhance protease activity, resulting in an increase in the amount of particles produced (see paragraph [0017] and claim 21).  Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thess et al. (WO 2013/120499, cited in the IDS filed 4/8/2022, “Thess”) in view of Hsieh et al. (Virology, 2008, 374:338-350, of record in the IDS filed 9/2/2022, “Hsieh”) as applied to claim 1 above, and further in view of Rouvinski et al. (Nature Communications, published May 23, 2017, 8:15411, doi:10.1038/ncomms15411, 12 pages).  Claim 10 is directed to an embodiment wherein a YFV or DENV envelope protein comprises at least one mutation that stabilizes the monomeric or dimeric conformation of the protein.
The teachings of Thess are outlined above.  Thess does not teach or suggest such a mutation that stabilizes the monomeric or dimeric conformation of the envelope protein.  However, it would have been obvious to stabilize the dimeric conformation of the DENV envelope dimer with a reasonable expectation of success.  One would have been motivated to do so in view of Rouvinski’s teaching that stabilization of the dimeric conformation with disulfide bonds is useful because the dimeric form is highly immunogenic and is bound by potent and broadly neutralizing antibodies (see abstract).  Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648